DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of amendment and response dated 9/21/20 is acknowledged.
Claims 8-20 and 25 have been canceled.
New claim 29 has been added. 
Claims 1-7, 21-24 and 26-29 are pending.
Claim 1 has been amended to recite supercritical CO2 Salicornia herbacea. In response to the amendment the previous rejections of record have been replaced with the following new rejections:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
1.	Claim 1, 7, 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ekoshi (JPS6322508A, machine translation provided by ESPACENET), in view of KOREAN 10-20050077092 to Coreana cosmetics (Coreana, machine translation provided by K-PION) and Kim et al (Kim, KR20150132754 A, machine translation provided by ESPACENET).
The newly added claim 29 has been appended to the present rejection. 

With respect to the new limitation of “aqueous extract of Angelica acutiloba”, Ekoshi teaches an ethanol extract (abstract) and not an aqueous extract. 
In this regard, Coreana teaches a cosmetic preparation comprising glycyrrhiza glabra, Cervus elaphus, Lycium chinensis and Angelica acutiloba as effective ingredients, in an amount of 0.0001 to 10 wt%, for promoting collagen biosynthesis, fibroblast proliferation, and skin moisturization and preventing aging of skin (abstract-purpose). Coreana teaches that the composition can be in the form of a cosmetic solution, gel, cream, lotion etc (abstract). Coreana teaches that the extraction of the above can be made through various methods, preferably, water, though Coreana also teaches that other solvents such as ethanol, propanol, acetone etc [para 19]. In paragraph 20, Coreana also teaches that it is obvious to the person skilled in the art that one can use a mixture of dissimilar solvents for extracting herb medicine mixture. Paragraph 35 of Coreana teaches a process of preparing an extract of the herbs, which involves extracting with water. Furthermore, Coreana shows that the herbal composition comprising Angelica acutiloba provides effective cell proliferation in skin fibroblast, skin keratinocyte and collagen synthesis.
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use an aqueous extract of 
Ekoshi and Coreana do not teach the instant claimed a supercritical carbon dioxide extract of Salicornia herbacea.
Kim et al teaches a preparation method of an extract of Salicornia herbacea having highly effective antioxidant and antimicrobial activity, wherein the extraction process involves employing supercritical carbon dioxide (Abstract; paragraphs 1, 2, 0010). In particular, Kim et al teaches that the supercritical carbon dioxide Salicornia herbacea is effective as a skin whitening agent [0061]. Kim et al teaches that the free radicals damage the skin cellular components leading to skin damage, causes skin wrinkles, oxidation of cellular components, damage to skin pigment cells, accelerating the production of melanin pigments and darkening the skin [paragraphs 6-7]. Kim et al teaches that the general extraction processes such as hot water extraction or solvent extraction result in several drawbacks including loss of the heat sensitive components, whereas a supercritical CO2 extraction  is a fast and a selective extraction method that is of low cost, non-toxic and eco-friendly method [0009]. The extraction method with supercritical CO2 is described in [paragraphs 12-31]. 
Neither reference teach the Angelica acutiloba root extract or the Salicornia herbacea extract together in the same composition.

Regarding claim 7, Ekoshi teaches the external preparation is used in the form of an ordinary cosmetic such as lotion, pack milky lotion, cream, etc., or in the form of external quasi-drug such as ointment, lotion, liniment, emulsion (Abstract). Kim et al also teaches the topical skin preparation composition be prepared in various forms, for example emulsions, lotions, creams (water-in-oil, water-in-oil, multiphase), solutions, suspensions (anhydrous and aqueous), anhydrous products (Oil and glycol based), gels, masks, packs, powders and the like formulations (paragraph 29).  Kim et al teaches a composition comprising supercritical CO2 extract of Salicornia herbacea in the form of lotion, cream, gel, emulsion etc [ para 68] and thus meet instant claim 7 limitation. Because neither reference teach the Angelica acutiloba root extract or the Salicornia herbacea extract together in the same composition, the disclosed invention is 
Regarding claim 21, Ekoshi also teaches the external preparation contains the active ingredient (i.e. Angelica Acutiloba Kitagawa) in the range of 0.01 to 10%, preferably 0.1 to 5.0% in the case of cosmetics (0001).
Further, for claims 21 and 29, Kim et al teaches that the composition additionally contains carrier components in amounts ranging from 1% to 99.99%, preferably 90% to 99.99% [para 70]. Further, para 98 (table 2) teaches a concentration range of 62.5 micrograms/ml to 1 mg/ml and shows increased antioxidant activity with increased concentration. Paragraph 106 shows increasing (0.0001% to 0.01%) weight of the S. herbacea extract associated with increasing cell rearing effect. 
Regarding the claimed amount of the Angelica acutiloba root extract and the supercritical CO2 Salicornia herbacea extract, both references teach an overlapping amounts of the specifically instant claimed plant extracts and therefore one would reasonable expect the external skin care formulation to be therapeutically effective. In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Further, optimization of ranges and parameters is a routine practice that would have been prima facie obvious for the skilled artisan to .


2.	Claim 2 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over 
Ekoshi (JPS6322508A, machine translation provided by ESPACENET), in view of KOREAN 10-20050077092 to Coreana cosmetics (Coreana, machine translation provided by K-PION) and Kim et al (Kim, KR20150132754 A, machine translation provided by ESPACENET), as applied to claims 1, 7, 21 and 29, and further in view of Ahn Gi et al (KR100860605B1, machine translation provided by ESPACENET).

Ekoshi, Coreana and Kim et al (KR20150132754A) teachings are relied for the reasons set forth above as applied to claim 1.
Ekoshi teaches the external preparation contains the active ingredient (i.e. Angelica Acutiloba Kitagawa) in the range of 0.01 to 10%, preferably 0.1 to 5.0% in the case of cosmetics (0001). Coreana teaches the external use skin composition contains aqueous extract of Angelica Acutiloba Kitagawa (Abstract).
Kim et al reference teaches the external use skin composition contains supercritical carbon dioxide extract of Salicornia herbacea callus extract (Abstract).
Regarding the claimed amount of the Angelica acutiloba root extract and Salicornia herbacea extract, as explained above, both Ekoshi and Kim et al teach overlapping amounts and therefore one would reasonable expect the external skin care 
Ekoshi, Kim et al and Coreana fail to teach the limitation wherein the composition comprises 0.001 to 1% niacinamide by weight of the composition.
Ahn Gi et al (‘605B1) teach a cosmetic composition containing pinus strobus bark extract and niacinamide as active ingredients for skin whitening and antioxidant (Abstract), comprising from 0.005 to 50.0% by weight of niacinamide (claim1).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine known skin care of Ekoshi (modified by Kim et al and Coreana), and further include niacinamide of Ahn Gi (605B1) because Ahn Gi 605B1 teaches niacinamide is useful as a whitening agent and further by inhibiting the melanin production and tyrosinase activity (last paragraph of page 3). The combination of known ingredients to treat the same thing (i.e. whitening skin) to improve a known external skin care composition in a similar way is within the purview of the skilled artisan and would yield predictable results. 
Regarding the claimed amount of the niacinamide, Ahn Gi et al (‘605B1) teach an overlapping amount and therefore one would reasonable expect the external skin care formulation to be therapeutically effective. In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Further, optimization of ranges and parameters is a routine practice that would have been prima facie obvious for the skilled artisan to employ and reasonably would expect success. “Where the general conditions of a claim are disclosed in the prior art, it is not .  

3.	Claim 3 and 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ekoshi (JPS6322508A, machine translation provided by ESPACENET), in view of KOREAN 10-20050077092 to Coreana cosmetics (Coreana, machine translation provided by K-PION) and Kim et al (Kim, KR20150132754 A, machine translation provided by ESPACENET), as applied to claims 1, 7, 21 and 29, and further in view of Florence et al (US20130156873). 

Ekoshi, Coreana and Kim et al teachings are relied for the reasons set forth above as applied to claim 1.
Regarding claims 3 and 5, Ekoshi, Kim et al and Coreana fail to teach the limitation wherein the composition further comprises an effective amount of sodium ascorbyl phosphate and/or ascorbyl glucoside (claim 3) and the claimed 25 to 90% water by weight of the composition (claim 5). 
Florence et al teach a composition and methods for whitening skin or evening out skin tone comprising dried navy (haricot)-bean (Phaseolus vulgaris) powder or an aqueous extract thereof (Abstract). Said composition can also include ascorbyl glucoside (0015), which is a skin lightening agent (0086). Further, Florence et al teach that the composition also include at least 50, 60, 70, 80, or 90% by weight of water [0015]. 

prima facie obvious for the skilled artisan to employ and reasonably would expect success. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” (see MPEP 2144.05).

4.	Claim 4, 23, 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ekoshi (JPS6322508A, machine translation provided by ESPACENET), in view of KOREAN 10-20050077092 to Coreana cosmetics (Coreana, machine translation provided by K-PION) and Kim et al (Kim, KR20150132754 A, machine translation provided by ESPACENET), as applied to claims 1, 7, 21 and 29, and further in view of Florence et al (US20130156873) and Deng et al (EP3269356A1).

Ekoshi, Coreana and Kim et al teachings are relied for the reasons set forth above as applied to claim 1.
Ekoshi, Kim et al and Coreana fail to teach the limitation wherein the composition further comprises an effective amount of sodium ascorbyl phosphate and/or ascorbyl glucoside, the amounts of 0.001 to 2% sodium ascorbyl phosphate and/or ascorbyl glucoside by weight of the composition, 0.001 to 1% vegetable amino acids from navy bean by weight of the composition, and 0.001 to 1% hydrolyzed pearl extract by weight of the composition, instant claims 4, 23, 24 and 26.  
Florence et al teach a composition and methods for whitening skin or evening out skin tone comprising dried navy (haricot)-bean (Phaseolus vulgaris) powder or an aqueous extract thereof (Abstract). Said composition includes 1 to 5% w/w of dried navy (haricot)-bean (Phaseolus vulgaris) powder or an aqueous extract thereof (claim 20). Said composition can also include 1.0% to 3.0% by weight of ascorbyl glucoside ascorbyl glucoside (0015).
Florence et al do not teach the limitation 0.001 to 1% hydrolyzed pearl extract by weight of the composition.  
Deng et al teach a cosmetic composition for whitening skin comprising pearl powder, pearl extract glycyrrhiza glabra aqueous solution, hydrolyzed conchiolin protein 
As mention above when addressing claim 3, Florence et al teach ascorbyl glucoside as a skin lightening agent (0086). Florence also specifically teach that this composition can inhibit melanogenesis in a skin cell, inhibiting tyrosinase or tyrosinase synthesis in a skin cell, or inhibiting melanin transport to keratinocytes in a skin cell (0016). Deng et al specifically teach pearl powder can inhibit the activity of tyrosinase remarkably (0016) and the pearl extract and its amino acids can promote the growth of skin cells, inhibit tyrosinase from promoting the formation of melanin activity (0017).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine known skin care of Ekoshi (modified by Kim et al and Coreana), and further include ascorbyl glucoside of Florence because Florence teaches that ascorbyl glucoside as a skin whitening agent (0086). The combination of known ingredients to treat the same thing (i.e. whitening skin) to improve a known external skin care composition in a similar way is within the purview of the skilled artisan and would yield predictable results. 
Regarding the claimed amount of ascorbyl glucoside, navy bean and pearl extract, both Florence et al and Deng et al teach overlapping amounts and therefore one would reasonable expect the external skin care formulation to be therapeutically effective. In the case where claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Further, optimization of ranges and parameters is a routine practice that would have been prima facie obvious for the skilled artisan to employ and reasonably would expect success. “Where the general .

5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ekoshi (JPS6322508A, machine translation provided by ESPACENET), in view of KOREAN 10-20050077092 to Coreana cosmetics (Coreana, machine translation provided by K-PION) and Kim et al (Kim, KR20150132754 A, machine translation provided by ESPACENET), as applied to claims 1, 7, 21 and 29, and further in view of Ahn Gi et al (KR100860605B1, machine translation provided by ESPACENET) and Gan et al (US2015250709).

	Instead 6 claim glycerin, butylene glycol, caprylic/capric triglyceride, acrylates/C10-30 alkyl acrylate crosspolymer, 1,2-hexanediol and dimethicone. 
Ekoshi (JPS6322508A), Coreana and Kim et al teachings are relied for the reasons set forth above as applied to claim 1. Although both Ekoshi and Coreana teach glycerin and butylene glycol in their formulations neither reference teach wherein the composition further comprises glycerin, butylene glycol, caprylic/capric triglyceride, acrylates/C10-30 alkyl acrylate crosspolymer, 1,2- hexanediol, and dimethicone.
Ahn Gi et al (‘605B1) specifically teach a nourishing cream (formulation example 2) containing glycerin, 1, 3-butylene glycol, Caprylic / Capric Triglycerides and dimethicone (page 11-12). But do not teach either acrylates/C10-30 alkyl acrylate crosspolymer or 1, 2-hexanediol.

It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to further modify the formulation of Ekoshi (modified by Kim et al and Coreana) by incorporating the ingredients as taught by Ahn Gi et al (‘605B1) (Caprylic / Capric Triglycerides and dimethicone) and Gan et al (acrylates/C10-30 alkyl acrylate crosspolymer and 1, 2-hexanediol) to achieved the claim invention. It is within the purview of the skilled artisan to combine Ahn Gi et al (‘605B1)  and Gan et al which teach topical skin care known products with the product of Ekoshi and Ahn Gi et al (307A) which is ready for improvement in order to enhance the skin whitening or lightening effects of said topical composition. Such a combination of applying skin care known products to a composition ready for improvement is obvious and would yield predictable results.


6.	Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ekoshi (JPS6322508A, machine translation provided by ESPACENET), in view of KOREAN 10-20050077092 to Coreana cosmetics (Coreana, machine translation provided by K-PION) and Kim et al et al (Kim, KR20150132754 A, machine translation provided by ESPACENET), as applied to claims 1, 7, 21 and 29, and further in view of Gan et al (US2015250709).

Gan et al teach a topical skin lightening composition including Opuntia tuna fruit extract (claim 5), wherein the composition comprises 0.0001 to 0.015 % by weight of Opuntia tuna fruit extract (claim 6).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to further modify the formulation of Ekoshi (modified by Kim et al and Coreana) by incorporating the ingredients taught by Gan i.e., 0.0001 to 0.015 % by weight of Opuntia tuna fruit extract of since opuntia tuna fruit extract is known to be useful for improving the skin's visual appearance, whitening or lightening the skin's color or tone, treating hyperpigmentation and other related disorders (0008 of Gan). The combination of known ingredients to treat the same thing (i.e. whitening skin) to improve a known external skin care composition in a similar way is within the purview of the skilled artisan and would yield predictable results. 

Response to Arguments
Applicant's arguments filed 9/21/20 have been fully considered but they are not persuasive.
2 extract of Salicornia herbacea. It is argued that Ekoshi teaches tincture extract of Angelica acutiloba and not aqueous extract, and Ahn Gi (‘307) teaches water or ethanol extract of Salicornia herbacea but not the claimed supercritical CO2 extract of Salicornia herbacea. It is argued that the references of record do not teach all of the claim limitations, and there is no motivation to arrive at the claimed invention.
However, in response to the argument, the present rejection includes new references for addressing the aqueous extract of Angelica acutiloba and supercritical CO2 extract of Salicornia herbacea. Hence, the above arguments are not persuasive. 
Applicants argue that the instant specification uses a combination of aqueous extract of Angelica acutiloba and supercritical CO2 extract of Salicornia herbacea, is effective to provide skin whitening properties and skin moisturizing properties at the same time (see, e.g., paragraph [0079] and Tables 1-10), which is not expected and not obvious over the prior art of record. It is argued that using a combination of 0.001 to 1% aqueous Angelica acutiloba root extract and 0.001 to 0.09% supercritical CO2 Salicornia herbacea extract, is effective to provide skin whitening properties and skin moisturizing properties at the same time (see, e.g., paragraph [0091] and Tables 11-17). It is argued that the Examples 2-6 show that the combination of aqueous Angelica acutiloba root extract and supercritical CO2 Salicornia herbacea extract is effective at a range lower than would be expected from the cited references. It is argued that the Table 11 shows a combination of 0.04% by weight of aqueous Angelica acutiloba root 
Applicants’ arguments regarding the results presented in the above examples (of the instant specification) have been considered but not found persuasive because the newly added references, Coreana cosmetics (Coreana, machine translation provided by K-PION) and Kim et al (Kim, KR20150132754 A, machine translation provided by ESPACENET), addresses both the newly added limitations of claim 1. Further, Kim et al reference that teaches the newly added “supercritical CO2 Salicornia herbacea extract” of claim 1 as well as teaches the newly added claim 29 i.e., “0.001% to 0.09% of supercritical CO2 Salicornia herbacea extract”. Thus, the newly added references not only teach the newly added limitations but also the amounts of claim 29. Accordingly, if applicants argue that the claimed combinations teaches unexpected skin whitening properties, moisturizing properties at the same time, and also at low concentrations, then certainly one skilled in the art would have expected such unexpected results from the same components taught by the prior art. Further, while applicants argue that the claimed combinations teaches unexpected properties, Applicants have not provided any evidence comparing compositions with and without the claimed combination of aqueous extract of Angelica acutiloba and supercritical CO2 extract of Salicornia herbacea, or the In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose  (9am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611